John Hancock Funds 601 Congress Street Boston, Massachusetts 02210-2805 September 16, 2010 VIA EDGAR Division of Investment Management Securities and Exchange Commission F Street, N.E. Washington, D.C. 02549 Attention: Brion R. Thompson, Esq. Re: John Hancock Funds Post-Effective Amendments to Registration Statements on Form N-1A filed July 16, 2010 Dear Mr. Thompson: This letter is in response to the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) conveyed in a telephone conversation on Thursday, August 26, 2010, with respect to the post-effective amendments listed in the following table (each, an “Amendment”) for the registrants listed below, each of which was filed with the SEC on July 16, 2010 pursuant to Rule 485(a) under the under the Securities Act of 1933, as amended (the “Securities Act”). Post-Effective Amendment Nos. Registrant File Nos. Securities Act of 1933 Investment Company Act of 1940 Accession Number John Hancock California Tax-Free Income Fund 033-31675 811-05979 35 38 0000950123-10-065986 John Hancock Municipal Securities Trust 033-32246 811-05968 34 38 0000950123-10-065987 John Hancock Tax-Exempt Series Fund 033-12947 811-05079 33 34 0000950123-10-065988 In our response, each registrant listed above generally is referred to as a “Trust” and each series thereof as a “Fund.” In response to the comments that we received from the Staff, we hereby respectfully submit the following responses. We have, for the Staff’s convenience, summarized below the comments provided by the Staff, followed immediately by the Trust’s response. Capitalized terms have the same meanings as used by the Trust in the Amendment. Securities and Exchange Commission September 16, 2010 Page 2 of 6 I. General
